Citation Nr: 0602144	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to July 15, 2003, and 50 percent from July 15, 2003, 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
December 1945.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded service connection and a 30 
percent rating for PTSD, effective from May 2000.  In a 
subsequent decision dated in February 2005, the rating for 
PTSD was increased to 50 percent, effective from July 15, 
2003.  In an increased rating claim, a claimant is presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the current 
appeal involves the initial rating assigned since the award 
of service connection. 

In June 2004, the Board remanded this case to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACTS

1.  For the period prior to May 9, 2002, the veteran's PTSD 
was primarily manifested by mild symptoms, including anxiety, 
sleep impairment, irritability, and sullen mood, with a GAF 
score of 70, without flat affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; or 
disturbance of motivation and mood.

2.  For the period beginning May 9, 2002, the veteran's PTSD 
is primarily manifested by moderate symptoms, without 
suicidal ideation; obsessional rituals which interfere with 
routine activities; illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal hygiene; impaired 
impulse control with periods of violence; or inability to 
establish and maintain effective relationships.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the period prior to May 9, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an initial rating of 50 percent, but no 
higher, have been met effective May 9, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law in November 2000 and is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, VA will attempt to obtain on behalf of the claimant. VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini II additionally mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's initial claim for service connection for PTSD 
was filed in August 2000, prior to the enactment of the VCAA.  
In November 2001, the veteran was informed of the VCAA and of 
the evidence necessary to establish his claim for service 
connection.  Subsequently, the RO awarded service connection 
and the appellant appealed the assigned rating.  Thereafter, 
via letters dated in November 2002 and June 2004, the RO 
again notified the appellant of the VCAA.  These letters 
notified the veteran what evidence, if any, was necessary to 
substantiate his claim, and indicated which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The RO subsequently readjudicated the claim via 
February 2005 rating decision and supplemental statement of 
the case.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
of this case.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Law and Regulation

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

General Rating Formula for Mental Disorders
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and maintain 
effective relationships.
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.







50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2005)

Evidence

The evidence of record includes a November 2001 VA progress 
note which was to the effect that the veteran appeared very 
nervous and that his hands were very shaky.  He cried easily.  
He reportedly had a good relationship with his spouse, 
children, and grandchildren.  His current symptoms were being 
constantly very nervous and jittery.  He had occasional bad 
dreams and woke up feeling very sweaty and nervous.  

The report of a November 2001 VA psychological examination 
indicates that the veteran had no history of formal 
psychiatric treatment and had never been psychiatrically 
hospitalized.  He had also never been in psychiatric 
counseling.  The examiner stated that there was no full 
medical record to review prior to the examination.  The 
examiner did refer to a document of a psychiatric nature from 
the veteran's medical doctor.  The examiner stated that this 
document was dated in March 2001, and referred to some 
anxiety symptoms of a fairly longstanding nature, though the 
veteran was not diagnosed with PTSD at that time.  On review 
of the evidence of record, however, it appears that the VA 
examiner was in fact quoting from an August 1997 private 
medical report, rather than a March 2001 report.  

While the complete medical record was not made available to 
the November 2001 VA examiner, the Board has reviewed the 
medical records dated prior to November 2001 and finds that 
they provide essentially similar information as that provided 
on the August 1997 medical report.  That is, the records 
dated prior to November 2001, similar to the August 1997 
treatment report available to the examiner, indicate that the 
veteran had anxiety.  These records primarily consist of 
medical treatment reports dated prior to the veteran's claim 
for service connection, and indicate that the veteran had 
anxiety (not PTSD), as well as various other disorders.  The 
medical records dated from the time of his application for 
service connection also indicate that he had anxiety.  The 
medical records dated from the time of his application for 
service connection do not provide any information as to the 
specific nature of his anxiety symptoms.  The nature and 
severity of his symptoms were thoroughly addressed during the 
November 2001 VA examination.  Thus, the Board finds that the 
veteran is not prejudiced by the Board's reliance on the 
November 2001 VA psychological examination.   

The November 2001 psychological examination report notes that 
the veteran was married and had three adult children.  His 
interests and hobbies were playing cards with friends and 
playing golf in the summer.  He had never attempted suicide.  
He reported never having been hospitalized or treated on an 
outpatient basis for a psychiatric disorder.  He had 
intrusive recollections, exaggerated startle response and 
anger and irritability.  His spouse stated that the veteran 
had become somewhat hard to communicate with, withdrawn, 
sullen, and irritable, at least at times.  He reported 
problems with sleeping and general distress.  He was retired 
and his symptoms had worsened since his retirement, probably 
because he had more unstructured time on his hands.  

Mental status examination indicates that the veteran's 
appearance, attitude, and behaviors were generally within 
normal limits.  Hygiene and grooming were good.  Speech was 
relevant, coherent, and productive.  Thought process was 
rational and coherent.  There was no evidence of 
hallucinations or delusions.  There was no evidence of 
specific obsessions, compulsions, phobias, or ritualistic 
behavior.  He was prone to episodic preoccupations with World 
War II combat theme that were distressful for him.  He was 
oriented times three.  He did well on a simple concentration 
task.  He did report, however, that his concentration and 
ability to focus were disrupted at times by PTSD-related 
anxiety.  His mood was mildly anxious.  His affect was 
superficially pleasant with some constriction noted.  

The examiner stated that results of the current evaluation 
revealed evidence of a chronic and currently mild PTSD.  The 
veteran denied significant flashbacks or nightmares at that 
time.  He was prone to sullenness and emotional withdrawal 
and emotional distancing, even from his spouse.  An ongoing 
sleep disturbance was also noted.  He was also prone to 
exaggerated startle response.  His impulse control was 
generally good.  He had occasional impaired concentration.  
There was no evidence of suicidal ideation, homicidal 
ideation, or psychotic symptoms.  His current insight and 
judgment regarding his PTSD symptoms were good.    The 
examiner stated that if the veteran were otherwise a 
candidate for employment (he was 77 years old and retired), 
he might experience some mild difficulties with regard to 
maintaining appropriate composure and appropriate 
relationships with peers and supervisors in work setting.  He 
was diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 70.  (The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  GAF scores between 61 and 70 signify some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.)

Outpatient VA treatment records note that on May 9, 2002, the 
veteran was seen for evaluation for therapy, and had therapy 
on that day and on a subsequent visit in May 2002.  He 
reported becoming increasingly anxious.  He had a lot of 
flashbacks.  He had some psychomotor agitation.  His 
nightmares had increased in frequency, occurring three to 
four times a week.  The examiner stated that the veteran was 
rated only 30 percent and "would benefit from a higher 
percentage." 

An October 2002 evaluation report from the North Country 
Veterans' Clinic indicates that the veteran was cooperative 
in the interview, neatly dressed, with appropriate behavior 
"to a point."  He would change direction and begin talking 
about his war experiences and frequently crying.  His speech 
was clear and understandable.  His thought content was 
impoverished and tended to focus on ruminating thoughts of 
combat.  His mood was depressed and anxious.  There was 
evidence of psychomotor agitation.  He was oriented times 
three.  Attention and concentration were impaired by 
ruminating thoughts.  Short term memory was impaired but he 
had good long term memory.  There was marked impairment to 
judgment and "inability to demonstrate insight."  The 
veteran was retired; he would not be appropriate in the 
workforce.  He was coached by his spouse in terms of hygiene 
and appropriate behavior.  His social functioning was limited 
to family and veterans organizations.  He stated that he was 
not comfortable with others and was easily agitated.  He 
denied suicidal ideation.  The examiner felt that the events 
of September 11 exacerbated the veteran's symptoms.

An April 2003 VA treatment note indicates that the veteran 
was still agitated thinking about the conflict in Iraq.  The 
examiner commented that the veteran struggled with stability 
while suffering many symptoms of PTSD.  

A VA treatment note dated in June 2003 indicates that the 
veteran presented that day distraught and upset over being 
charged by VA for medication.  He stated that two nights 
earlier, he woke up pulling his spouse's hair.  He felt 
depressed and anxious.  He was obviously shaking and very 
upset, becoming tearful.  The severity of his symptoms was 
mild to moderate.  He had decompensated since his last visit.  
Speech was normal, somewhat rapid.  His thoughts were 
coherent and goal directed.  There was no evidence of 
psychoses or suicidal/homicidal ideation.  His cognition 
showed mild short term memory deficit.  The GAF score was 59-
60.  (A GAF score of 51 to 60 signifies moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).   38 C.F.R. § 4.125.)

A VA treatment note dated in July 2003 indicates that the 
veteran felt depressed and had generalized anxiety symptoms, 
intense worries, and tension.  He was not able to let go when 
something was on his mind.  He was not sleeping very well and 
continued to be very anxious.  He also had mild irritability.  
Mental status examination noted that he was calm, although 
somewhat anxious.  He was appropriately dressed, coherent, 
and goal-directed.  There was no evidence of psychosis, 
suicidal, or homicidal ideation.  Cognition was grossly 
intact.  The severity of his symptoms was found to be mild.  
His GAF score was 60-61.   

A July 2004 private treatment report indicates that the 
veteran had ruminating thoughts of World War II and he was 
less able to control his thoughts.  His anxiety was greatly 
increased.  His exacerbation of PTSD greatly diminished his 
ability to focus and concentrate.  He had frequent 
inappropriate outbursts.  It was noted that he was unable to 
work in any capacity.  

The report of a January 2005 VA examination indicates that 
the veteran reported that since his last evaluation, his 
symptoms had worsened.  He had increased nightmares, 
flashbacks, intrusive recollections, marked social avoidance, 
emotional detachment, hypervigilance, and sleep problems.  
Mental status examination noted that he was cooperative, had 
good hygiene, and answered all questions appropriately.  
Speech was relevant, coherent, and productive.  Thought 
processes were rational and goal directed.  There was no 
evidence of hallucinations or delusions.  There was no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  He was oriented times three.  He 
could not do a simple concentration task.  He struggled 
somewhat but ultimately did adequately on a simple short term 
memory task.  He reported an increase in memory and 
concentration problems.  In part, at least, these were likely 
due to age appropriate decline although his PTSD was also a 
contributing factor.   His mood was anxious and affect was 
appropriate with full range noted.  

The examiner indicated that the current evaluation was 
consistent with a diagnosis of a chronic and currently 
moderate PTSD.  When compared to the November 2001 
evaluation, the veteran's symptoms had increased in severity.  
This was also reflected in the notes of his treating 
psychiatrist.  There was a noticeable increase in 
hyperarousal symptoms.  He experienced more nightmares.  He 
occasionally had flashbacks and experienced daily intrusive 
recollections.  The news about Iraq exacerbated his symptoms 
and he avoided this.  He was socially avoidant.  He had 
trouble being comfortable in crowds or most social 
situations.  He tended to become withdrawn and detached.  His 
spouse acknowledged that there had been an increase in 
sullenness and emotionally avoidant behavior, as well as 
anger and irritability.  It continued to be verbal in nature 
and he did not use physical aggression or present with 
episodes of severe rage.  He had impaired sleep.  He had 
impaired concentration which was at least in part due to 
PTSD.  He was not suicidal or homicidal.  His impulse control 
was grossly inadequate.  Insight and judgment were fair to 
good.  There was no evidence of psychosis or mania.  He 
presented with periods of dysphoria, low motivation, low 
self-esteem, and negativity.  There had been an overall 
decline in his functioning.  The assessment was chronic 
moderate PTSD, with a GAF score of 58.  

Analysis

The Board has evaluated the medical records and finds that 
for the period prior to May 9, 2002, the criteria for a 
rating higher than 30 percent have not been met.  On 
examination in November 2001, the veteran's affect was 
reported as pleasant with some constriction; flat affect was 
not reported.  Circumstantial circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking were also not reported.  His mood 
was reported as being mildly anxious; disturbance of 
motivation and mood as contemplated by a 50 percent rating 
was not evident.  With regard to difficulty in establishing 
and maintaining effective work and social relationships, it 
was noted that he had good relationships with his spouse, 
children, and grandchildren.  He also had friends with whom 
he played cards.  While the examiner indicated that if the 
veteran were a candidate for employment, he might experience 
some mild difficulties, his overall social and occupational 
functioning, as evidenced by the effective relationships with 
his family and friends, more closely resembles the criteria 
for a 30 percent rating.  This is also evidence by the GAF 
rating assigned on examination in November 2001.  Overall, 
the veteran's symptoms prior to May 9, 2002, approximate the 
criteria for a 30 percent rating.  Thus, an increased rating 
is not warranted.

It is noted that outpatient VA treatment records indicate 
that the veteran was first seen by a therapist for evaluation 
and therapy on May 9, 2002.  Latera that same month, the 
therapist indicated that the veteran would benefit from a 
higher rating than currently assigned, although, the 
therapist did not specify the symptoms which satisfied the 
higher rating criteria.  Nevertheless, it is noted that on 
evaluation in October 2002, the veteran was reported to have 
impaired short term memory, impoverished thought content, 
depressed mood, and marked impairment of judgment.  
Subsequent treatment records dated in 2003 indicate that he 
was assigned lower GAF scores (between 59 and 61).  VA 
examination in January 2005 confirmed that there had been an 
increase in symptoms since the November 2001 VA examination.  
He had memory and concentration problems which were at least 
in part due to PTSD.  He also had periods of dysphoria and 
low motivation.  He had increased nightmares, flashbacks, 
intrusive recollections, emotional detachment, 
hypervigilance, and sleep impairment.  In addition, he had 
marked social avoidance.  These symptoms were consistent with 
moderate PTSD, with a GAF score of 58.  

It is apparent that there was an increase in the veteran's 
symptoms during the pendency of this appeal.  The RO has 
assigned an increased rating effective from July 2003.  On 
thorough review of the evidence, the Board finds that the 50 
percent rating should be assigned effective from May 9, 2002, 
the date the veteran was seen in outpatient therapy at the 
VA.  While a clear increase in symptoms is not specifically 
documented in the May 2002 treatment reports, the Board also 
notes that these treatment records were not as thorough as, 
for example, the October 2002 evaluation and the VA 
examinations.  Given the findings on evaluation in October 
2002 and thereafter, as well as the May 2002 therapist's 
personal opinion that a higher rating may be beneficial, the 
Board will resolve any doubt in favor of the veteran and 
conclude that the first evidence of an increase in symptoms 
was shown on May 9, 2002.  Thus, assignment of a 50 percent 
rating effective from May 9, 2002, is warranted.  

An earlier effective date for the higher rating is not 
warranted, however.  While an October 2002 evaluation notes 
that there had been an increase in the veteran's symptoms 
since the events on September 11, 2001, the veteran underwent 
evaluation on November 2001.  And, as explained above, at 
that time, he did not meet the criteria for a 50 percent 
rating.  The medical evidence of record prior to May 9, 2002, 
(and after the November 2001 VA examination) also do not 
document treatment or evaluation which justify assignment of 
a higher rating.  Therefore, an effective date of May 9, 
2002, but no earlier, may be assigned for a 50 percent rating 
for PTSD.

The Board does not find that the criteria for a rating higher 
than 50 percent have been met.  Symptoms such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal hygiene, are 
not shown.  While the veterum was socially avoidant, he did 
have some social contacts (e.g., with his immediate family 
and veterans organizations); thus, inability to establish and 
maintain effective relationships as contemplated by a 70 
percent rating is not shown.  Also, while there is some 
impaired impulse control, this is strictly verbal anger.  
There have been no periods of violence.  Further, the 
examiners have not specifically addressed any difficulty 
adapting to stressful circumstances.  Thus, the Board finds 
that a rating higher than 50 percent is not warranted at any 
time during the pendency of this appeal.  


ORDER

An initial increased rating prior to May 9, 2002, for PTSD, 
is denied.

An initial rating of 50 percent for PTSD, effective from May 
9, 2002, is granted, subject to the criteria which govern the 
payment of monetary awards.  



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


